Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 - 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art, does not teach or fairly suggest:
In claim 15: wherein the ascertainment circuit is configured to perform at least one of: position the at least one time window around the bit boundary so that the time window begins maximally a first percentage of a bit time before the bit boundary and ends maximally a second percentage of the bit time after the bit boundary, and wherein the second percentage is greater than the first percentage, and/or limit an activation time period of the suppression circuit to below a percentage of the bit time.
In claim 20: a start of the time window being situated before the bit boundary and an end of the time window being situated after the bit boundary; and a suppression circuit configured to be activated when a state transition from the first state into the second state occurs within the ascertained time window; wherein the ascertainment circuit is configured to position the at least one time window around the bit boundary so that the time window begins maximally 20% of a bit time before the bit boundary and ends maximally 50% of the bit time after the bit boundary, also in claim 22.
In claim 28: a suppression circuit configured to be activated when a state transition from the first state into the second state occurs within the ascertained time window; wherein the ascertainment circuit is configured to ascertain a data phase as a function of a profile of an absolute difference of the voltage between the two bus-side terminals, and to ascertain the time window only within the data phase, and wherein the ascertainment circuit is configured to ascertain an arbitration phase and the 
In claim 29: wherein the ascertainment circuit is configured to perform at least one of: position the at least one time window around the bit boundary so that the time window begins maximally a first percentage of a bit time before the bit boundary and ends maximally a second percentage of the bit time after the bit boundary, and wherein the second percentage is greater than the first percentage, and/or limit an activation time period of the suppression circuit to below a percentage of the bit time, claim 30.
Further the combination of the above limitations with all of the other limitations in the respective independent claim is not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184